DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 04/18/2022 and Applicant’s request for reconsideration of application 16/917532 filed 04/18/2022.
Claims 1, 2, 4-16, and 18-22 have been examined with this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1, 2, 4-16, and 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of energy trading without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward an apparatus, independent claim 11  and all claims which depend from it are directed toward a method, and independent claim 16 and all claims which depend from it are directed toward a computer readable medium storing instruction to perform functions/steps. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “ascertain energy data that includes historical weather data associated with a geographic region that includes a plurality of units that supply surplus energy to an energy provider and buy available energy from the energy provider, future climate forecast data associated with the geographic region for at least a specified time duration, and distributed ledger technology energy marketplace data that includes, for the units, surplus energy offers and energy demands with prices;
	pre-process the ascertained energy data to generate pre-processed energy data;
	divide, based on a specified time interval, a specified future time duration to generate a plurality of specified divided future time durations, and determine, based on the pre-processed energy data and for each specified divided future time duration of the plurality of specified divided future time durations, a price of energy by: receiving the price of the energy at a specified time: determining and based on the price of the energy at the specified time, an embedding vector of price trend features at the specified time: and determining, based on the embedding vector of price trend features at the specified time, an estimate of the price of the energy at another specified time during the specified future time duration; 
	generate, based on the determined price of the energy for each specified divided future time duration of the plurality of specified divided future time durations, a recommendation of at least one of a time during the specified future time duration to buy the energy from a distributed ledger technology energy marketplace, or another time during the specified future time duration to sell the energy to the distributed ledger technology energy marketplace; and
	generate, based on the recommendation, instructions to implement the recommendation to at least one of buy the energy or sell the energy; perform, based on the recommendation, the instructions to implement the
recommendation to at least one of buy the energy or sell the energy”. 

Claim 11 comprises inter alia the functions or steps of “ascertaining energy data for a plurality of units for at least a specified time duration;
	dividing based on a specified time interval, a specified future time duration to generate a plurality of specified divided future time durations;
	determining based on the energy data and for each specified divided future time duration of the plurality of specified divided future time durations, a price of energy;
	generating based on the determined price of the energy for each specified divided future time duration of the plurality of specified divided future time durations, a recommendation of at least one of a time during the specified future time duration to buy the energy from a distributed ledger technology energy marketplace, or another time during the specified future time duration to sell the energy to the distributed ledger technology energy marketplace; and
generating based on the recommendation, instructions to implement the recommendation to at least one of buy the energy or sell the energy; and perform, based on the recommendation, the instructions to implement the
recommendation to at least one of buy the energy or sell the energy”.

Claim 16 comprises inter alia the functions or steps of “ascertain, energy data for at least a specified time duration;
	divide, based on a specified time interval, a specified future time duration to generate a plurality of specified divided future time durations;
	determine, based on the energy data and for each specified divided future time duration of the plurality of specified divided future time durations, a price of energy; and
	generate, based on the determined price of the energy for each specified divided future time duration of the plurality of specified divided future time durations, a recommendation of at least one of a time during the specified future time duration to buy the energy from a distributed ledger technology energy marketplace, or another time during the specified future time duration to sell the energy to the distributed ledger technology energy marketplace; generate, based on the recommendation, instructions to implement the recommendation to at least one of buy the energy or sell the energy: and perform, based on the recommendation, the instructions to implement the recommendation to at least one of buy the energy or sell the energy”.
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Energy trading is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor, memory, a network, distributed ledgers, and long short-term memory cells. However, the use of these additional elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0027][0088][0072] “…The long short-term memory cell may represent an implementation of Recurrent Neural Networks (RNNs) …”) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 2-10, 12-15, and 17-20, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.
As for dependent claims , these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. In addition, the cited dependent claims recite the additional elements of receiving and transmitting to and from the payment server. The server in both steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. Therefore, the cited dependent claims are ineligible.

Claim Interpretation - “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related”
The applicant has used to phrase “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related” throughout the claims. Claim limitations that employ these phrases between claim elements are given their broadest reasonable interpretation of “any association or relationship between said claimed elements”. 

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101:  The Examiner respectfully disagrees with Applicant’s arguments. Regarding applicant’s argument that the rejection is based on conclusionary statements the examiner disagrees. The analysis for patent eligibility is in accordance with 2019 PEG. Further to applicant’s argument that the examiner has improperly oversimplified the claimed invention, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. The present set of claims recite claim limits directed toward energy trading is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The additional elements are addressed in Step 2A, Prong 2. Thus, the examiner has not merely “repeated” claims limits but has properly addressed the claims in accordance with 2019 Guidelines. Regarding applicant’s argument that Independent claims 1, 11, and 16 do not recite “certain methods of organizing human activity”, the examiner disagrees. First, the applicant underlines portions of claim 1 as evidence that certain claim limits are not certain methods of organizing human activity. However, claims 11 and 16 have not been amended to include all of these claim limits and , therefore, this argument is moot with regards to claims 11 ands 16. However, even if amended to include all the claim limits of claim 1, the examiner maintains that the claims are directed toward energy trading is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The use of distributed ledgers and long short-term memory cells are merely claimed and described at a high level of generality and mere applied the exception. Thus, regarding Step 2A – Prong 2 analysis, the claims are not integrated into a practical application. There is not improvement to the distributed ledger and artificial intelligence technology but, instead, these technologies are merely applied to the energy trading. Regarding Step 2B analysis, the applicant states that “points made by the Examiner are improper for the analysis of Step 2B”. However, applicant cites analysis in Step 2A, Prong 2 and the examiner’s rejection in Step 2B is in accordance with 2019 PEG. The applicant provides an conclusionary argument that “Additional elements recited in the claims provide significantly more than an abstract idea because the additional elements are unconventional in combination”. Further, regarding applicant's arguments alleging the lack of prior art as evidence the claims contain an improvement and therefore are significantly more, this argument-sounding in § 102 novelty-is beside the point for a §101 inquiry. See Amdocs (Isr.) Ltd. v. Openet Telecom, Inc., No. 1: 10cv910 (LMB/TRJ), 2014 WL 5430956, at *11 (E.D. Va. Oct. 24, 2014) ("The concern of § 101 is not novelty, but preemption."). 
Therefore, in view of the above reasons, Examiner maintains rejections. 

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A-C submitted 01/18/2022 used as prior art and in the conclusion section in the office action submitted 1 01/18/2022.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
04/26/2022